June 18, 1923. The opinion of the Court was delivered by
This action was commenced in a Magistrate's Court, on a policy of insurance, and is for failure to pay sick benefits. The judgment is for the plaintiff. The defendant appealed to the Circuit Court. Judge Shipp affirmed the Magistrate's judgment, with the following order:
"Upon considering the appeal herein, and it appearing that the plaintiff testified she duly filed her claim for sick benefit while the policy was of force and effect, and had paid all premiums until the company refused to pay her claim, it seems to me that there is evidence to support the verdict, and it is, therefore, ordered, that the judgment of the Magistrate be, and the same is hereby, affirmed. I see nothing in the record to support the claim that the jury was not drawn according to law.
"The judgment is affirmed.
"S.W.G. SHIPP, Presiding Judge."
It is clear that the question is one of fact and this Court has no jurisdiction to determine the facts.
The appeal is dismissed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.
MR. JUSTICES COTHRAN and MARION concur in the result. *Page 359